        Case 1:18-cv-12084-VSB Document 98 Filed 09/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------- x
SJUNDE AP-FONDEN, individually and on                         |
behalf of all others similarly situated,                      |
                                                              |
                                Plaintiff,                    |
                       v.                                     | Case No.: 1:18-cv-12084 (VSB)
                                                              |
THE GOLDMAN SACHS GROUP, INC.,                                |
LLOYD C. BLANKFEIN, HARVEY M.                                 |
SCHWARTZ, and GARY D. COHN,                                   |
                                                              |
                                Defendants.                   |
------------------------------------------------------------- x
                          DECLARATION OF DAVID M.J. REIN

                DAVID M.J. REIN hereby declares under penalty of perjury as follows:

                1.      I am a member of the bar of this Court and of the law firm Sullivan &

Cromwell LLP.

                2.      Defendants The Goldman Sachs Group, Inc., Lloyd C. Blankfein,

Harvey M. Schwartz, and Gary D. Cohn (“Defendants”) are represented by the law firms

Winston & Strawn LLP and Sullivan & Cromwell LLP in the above-captioned action.

                3.      Upon the Court’s granting of the accompanying Motion for Withdrawal

of Appearance, Sullivan & Cromwell LLP, including each of the lawyers that have appeared

as counsel, will cease representing Defendants in this action. Winston & Strawn LLP will

continue to represent Defendants, and the withdrawal will not prejudice Defendants.

                4.      Defendants’ Motion to Dismiss the Second Amended Class Action

Complaint is fully briefed and pending before the Court. There are no currently scheduled

hearings.

                5.      No retaining or charging lien is being asserted.

Executed on September 11, 2020 in New York, New York.

                                                                 /s/ David M.J. Rein
                                                                 David M.J. Rein
